Order entered May 7, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00437-CV

                            IN RE JIMMY JOHNSON, Relator

               Original Proceeding from the 68th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. TX-10-31998-C

                                       ORDER
                       Before Justices Francis, Myers and Schenck

      Before the Court is relator’s “Amended Motion to File for a Mandate.” We DENY the

motion.


                                                 /s/   MOLLY FRANCIS
                                                       JUSTICE